DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020 has been entered.

Claims 1, 2, 4, 5, 7-13, 15, and 17-22 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7-12, 15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al [US 20100203394 A1] in view of Remsburg [US 5959535 A].
As for claim 1, Bae discloses a liquid sensor for a diaper (paragraphs 0006 and 0020), the liquid sensor comprising: 
a plurality of electrochemical cells in series connection (paragraphs 0084), each of the plurality of electrochemical cells comprising: 
an anode  (paragraph 0079); 
a cathode (paragraph 0079); and 
a liquid-porous layer comprising an electrolyte solution (paragraph 0079), the liquid-porous layer electrically connecting the anode to the cathode such that each cell has a respective predetermined potential difference across the cell (paragraph 0084); 
wherein two or more of the plurality of electrochemical cells are operable to be electrically connected by a liquid (paragraph 0033) to form a single electrochemical cell having a potential difference lower than the sum of the predetermined potential differences of the two or more electrochemical cells (paragraph 0033, once the separator becomes wet and/or ionically conductive, the cells in series would have a lower potential difference.).
Bae does not specifically disclose:

the cathode of said cell comprises a hollow cylinder configured to at least partially surround the liquid-porous layer.
	In an analogous art Remsburg discloses a liquid sensor for a diaper, the liquid sensor comprising: an anode, cathode, and a liquid-porous layer wherein, the anode of each cell comprises a first end and a second end opposite the first end wherein the liquid-porous layer of said cell is configured to enclose a first end, and the cathode of said cell comprises a hollow cylinder configured to at least partially surround the liquid-porous layer (see Figure 2 and column 8, lines 30-50).  Having each of the references on hand, it would have been obvious to the skilled artisan to modify the invention of Bae to include the anode and cathode arrangement of Remsburg.  The modification would amount to the selection of one well known arrangement for another.  The skilled artisan would have good reason to pursue the known options for arranging the electrochemical cells that were known in the art at the time of filing the instant application.
	As for claims 4-5, the claims are interpreted and rejected using the same reasoning as claim 1 above.  See Remsburg Figure 2.
As for claim 7, Bae discloses a first conductor electrically connected to one end of the plurality of electrochemical cells and a second conductor electrically connected to another end of the plurality of electrochemical cells (see Figures).
As for claim 8, Bae discloses a voltage sensor connected to the first and second conductors, the voltage sensor configured to measure a potential difference of the plurality of electrochemical cells (paragraphs 0094-0095).
claim 9¸ the anode comprises aluminum or zinc, and wherein the cathode comprises copper or graphite (paragraphs 0007 and 0014).
As for claim 10, the liquid porous material comprises one or more of a group consisting of: paper, cloth, polymeric absorbent and silica gel (paragraph 0069).
As for claim 11, the plurality of electrochemical cells are spatially distributed over a urine collection area of the diaper (paragraphs 0020 and 0089; these electrochemical cells must be distributed over the urine collection area of a diaper in order for the invention to function as intended.).
As for claim 12, the claim is interpreted and rejected using the same reasoning as claim 1.  Bae does not explicitly state each of the method steps, however, it would have been obvious to the skilled artisan that method steps must be present in the invention in order to yield the liquid sensor taught by Bae.
Claim 15 is interpreted and rejected using the same reasoning as claim 5 above.
Claims 17-18 are interpreted and rejected using the same reasoning as claims 7, 9, and 12 above. 
Claims 19-20 are interpreted and rejected using the same reasoning as claims 10-12 above.
Claim 21-22 are interpreted and rejected using the same reasoning as claim 1 above.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al in view of Remsburg as applied to claim 1 above, and further in view of Tucholski [US 20100266895 A1].
claim 2, both Bae and Remsburg are silent on a gas impermeable seal.  In an analogous art, Tucholski discloses a liquid sensor comprising removable seal encapsulating each of the plurality of electrochemical cells, wherein the seal is gas impermeable (paragraphs 0033 & 0089).  Having each of the references on hand, it would have been obvious to the skilled artisan to modified Bae as modified by Remsburg to include a seal, as taught by Tucholski.  The modification would have been obvious because it would have provided a sensor package that could be used appropriately is the inventor’s desired environment.
As for claim 13, the claim is interpreted and rejected using the same reasoning as claims 1 and 2 above.  Tucholski does not explicitly state each of the method steps, however, it would have been obvious to the skilled artisan that method steps must be present in the invention in order to yield the liquid sensor taught by Tucholski.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/Primary Examiner, Art Unit 2684